Order unanimously affirmed without costs. Memorandum: Respondent mother appeals from an order finding that she violated various terms and conditions of a suspended judgment and terminating her parental rights on the ground of permanent neglect. Contrary to respondent’s contention, hearsay is admissible at a violation hearing, which is part of the dispositional phase of the proceeding (see, Matter of Robert T., 270 AD2d 961, lv denied 95 NY2d 758; Matter of Nicole Lee B., 256 AD2d 1103; Matter of Grace Q., 200 AD2d 894-895; see also, Family Ct Act § 624). In any event, even without consideration of that hearsay evidence, we conclude that petitioner established by a preponderance of the evidence that respondent violated various terms and conditions of the suspended judgment (see, Matter of Gordon M., 281 AD2d 920, lv denied 96 NY2d 717; Matter of Ashley M. [appeal No. 1], 278 AD2d 892, lv denied 96 NY2d 710; Matter of Robert T., supra, at 961-962). (Appeal from Order of Oneida County Family Court, McGuire, J. — Terminate Parental Rights.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.